C. A. 11th Cir. [Certiorari granted, 512 U. S. 1204.] The parties are directed to file supplemental briefs addressing the following question: “Whether the Eleventh Circuit, by virtue of its jurisdiction to review the District Court’s denial of the individual defendants’ motions seeking summary judgment on the basis of qualified immunity, also had jurisdiction to review the District Court’s denial of the Chambers County Commission’s motion for summary judgment.” Brief of petitioners is to be filed on or before Wednesday, November 30, 1994. Brief of respondents is to be filed on or before Thursday, December 15, 1994. This Court’s Rule 29.2 does not apply. This case is removed from the December 6, 1994, argument calendar.